UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4095


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

OKANG KAREEN ROCHELLE,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:05-cr-00112-WO-1)


Submitted:   March 24, 2011                 Decided:   April 11, 2011


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Darren Byers, LAW OFFICES OF J. DARREN BYERS, P.A., Winston-
Salem, North Carolina, for Appellant. Anand P. Ramaswamy,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Okang Kareen Rochelle was found guilty of two counts

of being a felon in possession of a firearm, in violation of 18

U.S.C. §§ 922(g)(1), 924(a)(2) (2006), following a jury trial.

The district court sentenced him to 220 months’ imprisonment and

three years of supervised release.                 Rochelle’s counsel filed a

brief   in   accordance    with    Anders     v.   California,     386       U.S.   738

(1967),      stating     that,    in    counsel’s      view,     there        are    no

meritorious     issues     for   appeal,     but    questioning        whether      the

district court erred in admitting evidence found in a search of

Rochelle’s     car,    whether    the   district     court     erred    in    denying

Rochelle’s motion to suppress, and whether the district court

erred in sentencing Rochelle in excess of the U.S. Sentencing

Guidelines range.        Rochelle was informed of his right to file a

pro se supplemental brief, but has not done so.                   The Government

declined to file a responsive brief.

             First,    counsel    questions    whether    the    district        court

erred in admitting the evidence found in the investigative stop

conducted on May 17, 2004.              Rochelle did not move to suppress

this evidence.        Motions to suppress evidence must be made before

trial. Fed. R. Crim. P. 12(b)(3)(C); United States v. Wilson,

115 F.3d 1185, 1190 (4th Cir. 1997).                Failure to make a motion

to suppress before trial constitutes a waiver unless the trial

court grants relief from the waiver under Rule 12(e) for cause

                                         2
shown.     Fed. R. Crim. P. 12(e); United States v. Ricco, 52 F.3d

58, 62 (4th Cir. 1995).             The district court has not granted such

relief.       Accordingly, Rochelle has waived consideration of this

issue.

              Second, counsel questions whether the district court

erred    in   denying      Rochelle’s       motion        to   suppress    two    firearms

recovered in the November 2004 search of his car, specifically

in light of Arizona v. Gant, 129 S. Ct. 1710 (2009).                                   When

considering a district court’s ruling on a motion to suppress

evidence,       this     court     reviews         the    district      court’s    factual

findings      for   clear       error    and   its       legal   conclusions      de novo.

United States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992).

When a suppression motion has been denied, this court construes

the   evidence      in    the    light    most      favorable     to    the   government.

United States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998).

              “[W]here      a    police    officer        observes      unusual   conduct

which     leads     him     reasonably         to    conclude      in     light   of   his

experience that criminal activity may be afoot,” he is entitled

to conduct a brief, investigatory stop.                        Terry v. Ohio, 392 U.S.

1, 30 (1968).             The court will determine if such a stop was

within    the     scope    of    the    Fourth      Amendment     by    considering     the

totality of the circumstances and “whether the detaining officer

has a particularized and objective basis for suspecting legal

wrongdoing.”        United States v. Arvizu, 534 U.S. 266, 273 (2002)

                                               3
(internal quotation marks omitted).                  When assessing the totality

of   the   circumstances,          even      where     “each        factor    alone   is

susceptible      of     innocent    explanation,”        the        totality    of    the

factors    may     be     enough        to   provide     reasonable           suspicion,

justifying an investigative stop.                Id. at 277-78.

           In Arizona v. Gant, the Supreme Court substantially

limited its prior holdings in vehicle search cases.                           The Court

stated that “[p]olice may search a vehicle incident to a recent

occupant’s      arrest    only     if    the     arrestee      is    within    reaching

distance of the passenger compartment at the time of the search

or it is reasonable to believe the vehicle contains evidence of

the offense of arrest.”            Gant, 129 S. Ct. at 1723.                 Our review

of the record leads us to conclude that the officers reasonably

believed   that       Rochelle’s     vehicle       contained        evidence    of    the

offense    of     arrest—namely          unlawful      firearms          possession—and

properly searched the vehicle.                   The district correctly denied

the motion to suppress.

           Lastly, counsel questions whether the district court

erred in imposing Rochelle’s 220-month sentence.                             This court

reviews       Rochelle’s           sentence           under          a       deferential

abuse-of-discretion standard.                Gall v. United States, 552 U.S.

38, 51 (2007).         In reviewing a sentence, this court must first

determine whether the district court committed any significant

procedural errors, examining the record for miscalculation of

                                             4
the     Guidelines   range,    the   treatment      of    the   Guidelines    as

mandatory, failure to consider the 18 U.S.C. § 3553(a) factors,

the selection of a sentence based on clearly erroneous facts,

and whether the court adequately explained the chosen sentence

and any deviation from the Guidelines.             Id. at 51.

            If we find no significant procedural error, we next

assess the substantive reasonableness of the sentence.                     United

States v. Wilkinson, 590 F.3d 259, 269 (4th Cir. 2010).                In this

analysis, the court “tak[es] into account the totality of the

circumstances, including the extent of any variance from the

Guidelines range.”        United States v. Pauley, 511 F.3d 468, 473

(4th Cir. 2007) (internal quotation marks and citation omitted).

After     thoroughly     reviewing   the       record,    we    conclude     that

Rochelle’s     variance       sentence       was   both    procedurally       and

substantively reasonable.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Rochelle’s conviction and sentence.                      This

court requires that counsel inform Rochelle, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Rochelle requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from



                                         5
representation.    Counsel’s motion must state that a copy thereof

was served on Rochelle.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    6